Citation Nr: 0506908	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  04-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased evaluation for bilateral clawing 
of the toes with callous formation, currently assigned a 10 
percent disability evaluation.



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran, who had active service from January 
1970 to August 1971, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have all toes tending 
to dorsiflexion with limitation of dorsiflexion at the ankle 
to a right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
bilateral foot disability have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 
5278, 5280, 5282, and 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

The appellant filed his claim for an increased evaluation for 
bilateral clawing of toes with callous formation in March 
2002, and thereafter, in a rating decision dated in July 
2002, the benefits were denied.  Only after those rating 
actions were promulgated did the RO, in a letter dated in 
March 2004, specifically provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  However, the Board also notes that 
the record indicates that prior to that time the appellant 
had been apprised of what evidence would be necessary to 
substantiate the claim, as well as informed of the division 
of responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the Board notes that a letter was sent to the 
veteran in May 2002 that informed him of what VA was doing 
and how long it would take to decide his claim.  The letter 
also advised him as to what he could do to help and asked him 
to provide the dates and places of all recent treatment for 
his feet.  In addition, the appellant had been provided with 
a copy of the rating decision dated in July 2002, setting 
forth the general requirements of the law, the evidence 
considered, and the reasons why his claim was denied.  The 
general advisement and the pertinent laws and regulations, 
including the schedular criteria, were reiterated in a 
February 2004 Statement of the Case.  

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the March 2004 
letter was not given prior to the first AOJ adjudications of 
the claim, the notice was provided by the AOJ prior to the 
most recent transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.

In this case, although the VCAA notice letter that was 
provided to the appellant did not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded a VA examination in June 2002 in 
connection with his claim for an increased evaluation, which 
was conducted by a physician who reviewed the veteran's 
claims file and rendered relevant opinions as to the issues 
under consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim for 
an increased evaluation for his bilateral foot disorder is 
appropriate.


Background and Evidence

A rating decision dated in June 1972 granted service 
connection for mild clawing of the toes with callous 
formation bilaterally and assigned a 10 percent disability 
evaluation effective from August 22, 1971.  That 
determination was based on a review of the veteran's service 
medical records as well as on the findings of a VA 
examination performed in May 1972.  The veteran later filed a 
claim for an increased evaluation for his bilateral foot 
disability in March 2002, and a rating decision dated in July 
2002 continued the 10 percent disability evaluation.  During 
the pendency of the appeal, that evaluation has remained in 
effect until the present time.

In his March 2002 claim, the veteran stated that his 
condition had worsened.  In this regard, he indicated that he 
had calluses across the top of all of his toes and that the 
bottoms of his feet were tender.  He could not wear dress 
shoes, nor could he walk barefoot.  He also contended that he 
met the criteria for a 30 percent disability evaluation, as 
all of his toes tended toward dorsiflexion and he had marked 
tenderness under the metatarsal heads.  He further claimed 
that he had very painful calluses as required for a 50 
percent disability evaluation.  

The veteran's representative submitted a statement in June 
2002 in which he argued that the veteran's bilateral foot 
disorder was not claw foot and that there was no specific 
diagnostic code for his condition.  As such, the 
representative contended that the veteran's disability should 
be evaluated under Diagnostic Code 5284.

The veteran was afforded a VA examination in June 2002 during 
which it was noted that the veteran's main complaint was pain 
in his toes.  He did not have any history of surgery, but he 
did take Tylenol for occasional pain.  A physical examination 
of both feet revealed the veteran to have hammertoes at the 
second, third, and fourth toes bilaterally.  There was no 
callous formation on the plantar foot surface bilaterally, 
nor was there any ulceration.  The veteran's pain increased 
with walking, and he did have mild hallux valgus formation.  
He had normal pulses as well as a normal gait without 
assistive devices, and a neurological examination of both 
feet did not reveal any abnormalities.  X-rays were also 
obtained of both feet.  The examiner diagnosed the veteran as 
having pain in both feet and hammertoes bilaterally.  


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his bilateral foot disability.  More 
specifically, he claims that the current evaluation for his 
disorder does not accurately reflect the severity of the 
symptomatology associated with that disability.  In 
particular, he has argued that his disability has been 
evaluated under the incorrect diagnostic code.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The veteran's disability is currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5278 as analogous to 
acquired claw foot (pes cavus).  Rating by analogy is 
appropriate where an unlisted condition is encountered, and a 
closely related condition which approximates the anatomical 
localization, symptomatology and functional impairment is 
available.  38 C.F.R. § 4.20.  

Under Diagnostic Code 5278, a 10 percent disability 
evaluation, the currently assigned evaluation, is 
contemplated for bilateral claw foot (pes cavus) when the 
great toe is dorsiflexed with some limitation of dorsiflexion 
at the ankle and definite tenderness under metatarsal heads.  
A 30 percent disability evaluation is warranted when all toes 
are tending to dorsiflexion with limitation of dorsiflexion 
at the ankle to a right angle, shortened plantar fascia, and 
marked tenderness under the metatarsal heads.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for his bilateral foot disability.  The medical evidence of 
record does not show the veteran to have all toes tending to 
dorsiflexion with limitation of dorsiflexion at the ankle to 
a right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads.  In fact, the veteran 
was only diagnosed as having pain in both feet and hammer 
toes bilaterally.  Although he did have a mild valgus hallux 
formation, he did not have any callous formation on the 
plantar foot surface, and there was no ulceration.  As such, 
the veteran has not met the criteria for an increased 
evaluation under Diagnostic Code 5278.

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing hallux valgus, hammer toe, and 
other foot injuries, the Board finds that the criteria for an 
evaluation in excess of 10 percent are simply not met.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5282, and 5284 
(2004).  

In this regard, the Board observes that Diagnostic Code 5282 
evaluates hammer toe disabilities to individual toes, and 
provides for the assignment of a 10 percent rating where all 
toes unilaterally are affected, and a noncompensable rating 
for individual toe involvement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5282.  In this case, it appears that from the 
most recent VA examination that the primary symptomatology 
affecting the veteran's feet are the hammer toes of six toes, 
mild hallux valgus, and an increase in pain with walking.  
Thus, the evidence does not show that, even if the veteran 
does not have claw foot, all of his toes are hammer toes.  As 
such, a 10 percent disability evaluation under Diagnostic 
Code 5282 is not in order.  

Further, although the June 2002 VA examiner indicated that 
the veteran had a hallux valgus formation, he described it as 
mild not severe, and he did not indicate that the condition 
was the equivalent to the amputation of a great toe; further, 
no surgery for hallux valgus was indicated.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.  

Similarly, the veteran has not been shown to have more than a 
mild foot injury involving a mild hallux valgus formation and 
hammer toes of some of the toes of his foot.  In fact, a 
neurological examination did not reveal any abnormalities, 
and he had normal pulses and a normal gait without the use of 
an assistive device.  Further, there was no callus formation 
on the plantar foot, bilaterally.  Thus, the Board finds that 
the veteran does not have a moderate foot injury.  As such, 
the veteran does not meet the criteria for a compensable 
evaluation for a foot injury, and therefore, he is not 
entitled to an increased evaluation under Diagnostic Code 
5284.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's bilateral foot 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 10 percent rating, and no higher.  The Board does 
observe that the veteran's main complaint was pain, which 
reportedly increased with walking.  However, this pain is 
contemplated in the currently assigned 10 percent disability 
evaluation under Diagnostic Code 5278.  The veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  In this regard, the veteran 
indicated that he took Tylenol to treat his occasional pain, 
and he was noted to as having a normal gait without the use 
of assistive devices.   Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's bilateral foot disability.
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected bilateral foot disability has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected bilateral foot disability 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet App. 218 (1995). 




ORDER

An evaluation in excess of 10 percent for a bilateral clawing 
of the toes with callous formation is denied. 



	                        
____________________________________________
	S. L. Kennedy.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


